JOHNSON V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  2-05-205-CR

2-05-206-CR





NICHOLAS DEONTE JOHNSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Nicholas Deonte Johnson appeals from two convictions for aggravated assault with a deadly weapon.  In three issues, appellant complains that (1) the trial court erred by trying him because he had been adjudicated incompetent; (2) appellant was denied his constitutional right to a speedy trial; and (3) the trial court abused its discretion by not appointing appellant different trial counsel.  In our abatement order previously issued in this appeal, we resolved appellant’s second and third issues against him but sustained the first issue, abated the appeal, and remanded the cause to the trial court for a judicial determination of whether appellant was competent at the time of his trial.
(footnote: 2)
	The trial court held a hearing pursuant to our abatement order and determined that appellant was competent to stand trial at the time of his trial. Appellant’s appeal was reinstated upon our receipt of the supplemental record from the trial court hearing.  In light of the trial court’s judicial determination that appellant was competent to stand trial at the time he was tried, we affirm the trial court’s judgments.
(footnote: 3)


PER CURIAM

PANEL F:	CAYCE, C.J.; HOLMAN and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  August 10, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Johnson v. State,
 Nos. 02-05-00205-CR, 02-05-00206-CR, 
2006 WL _______, at *___ (Tex. App.—Fort Worth June 22, 2006, order) (not designated for publication).


3:See Bradford v. State,
 No. 02-04-00414-CR, 2005 WL 1926409, at *1 (Tex. App.—Fort Worth Aug. 11, 2005, no pet.) (affirming adjudication of appellant’s guilt after trial court determined at post-conviction abatement hearing that appellant was competent at the time his guilt was adjudicated).